Citation Nr: 0813491	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was diagnosed with PTSD by VA doctors in February 
2004 and began monthly supportive group therapy sessions for 
this condition.  VA progress notes attribute the veteran's 
PTSD to trauma and combat experience in Vietnam.  In December 
2004, the veteran underwent a VA examination, which confirmed 
the diagnosis of PTSD.  The examiner attributed this 
condition to stress exposure during combat activities in 
Vietnam, noting that the veteran's "exposure to military and 
combat activities in Vietnam is considered high."  The 
examiner reported that the veteran witnessed the trauma of 
combat and now has nightmares, flashbacks, sleep 
disturbances, and feelings of anger; is hypervigilant; and 
has trouble concentrating.  

The veteran is now seeking service connection for his 
currently diagnosed PTSD.  To establish entitlement to 
service connection for PTSD a veteran must provide 1) medical 
evidence diagnosing PTSD; 2) a link, established by medical 
evidence, between current symptoms of PTSD and an in-service 
stressor; and 3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

This case turns on the second and third required elements 
listed above, namely the occurrence of an in-service stressor 
and a medical nexus opinion linking current symptoms to the 
veteran's in-service stressors.  Although the veteran has 
been diagnosed with PTSD, and doctors have suggested that his 
PTSD is generally related to exposure to combat in Vietnam, 
in order for PTSD to be service connected, the diagnosis must 
be based on a corroborated in-service stressor.  Accordingly, 
the veteran's stressors must first be verified before an 
examination may link his PTSD to his military service.  The 
evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran engaged in 
combat with the enemy. 

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), any 
veteran who engaged in combat during active service may 
submit satisfactory lay or other evidence as sufficient proof 
of service connection, despite the fact that there is no 
official record of the in-service stressor.  This 
presumption, however, does not warrant an automatic grant of 
service connection, but rather, eases the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence fails to show that the veteran was awarded any 
medals or decorations for valor, combat experience, or combat 
injuries, and does not otherwise show that he had actual 
combat with the enemy.  Further, his DD-214 shows no 
certificates or awards denoting participation in combat.  The 
Board finds, therefore, that the combat presumption is not 
applicable to the veteran's claim, and corroborating evidence 
of the claimed events having actually occurred is required to 
support his claim.  See 38 U.S.C.A. § 1154(b); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran contends that his PTSD was caused by the 
following in-service stressors: 1) in April 1970, while in 
Tay Ninh, he saw a young boy run over and killed by a truck, 
with his body slung out the back; 2) in August 1970, while in 
Tay Ninh, he saw an elderly woman run over by a truck, 
causing her body to be torn apart and making the veteran miss 
his mother; 3) in October 1970, while in Quan Li, he saw a 
bus filled with passengers hit a land mine, causing an 
explosion that burned the passengers alive; 4) he witnessed a 
fellow soldier, D. P., get caught in machinery and almost 
lose his leg, and 5) he was fired on by enemy forces while 
delivering ammunition to the armored division.  The veteran 
has also reported some feelings of survivor guilt, which have 
been triggered by the Persian Gulf War.  

Stressor verification requires that the veteran provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date of the 
incident, and the unit of assignment at the time the 
stressful event occurred.   See M21-1MR, Part IV.ii.1.D.14.d.  

The veteran has reported that he served with the 379th 
Transit Company No. 1 from January 1970 to March 1971.  The 
veteran has also provided the approximate dates and locations 
of his reported stressors.  The stressors described by the 
veteran, however, may not be verifiable insofar as they may 
not be documented events.  Regardless of whether they are 
verifiable, efforts to corroborate his reported in-service 
stressors, including efforts to obtain his personnel records, 
should be undertaken before the Board renders a decision in 
this case.  

If the RO is able to verify any of the reported stressors, 
the veteran should also be provided with a new VA 
examination.  Insofar as the December 2004 VA examiner's 
opinion was not based on corroborated stressors, a new 
examination is required once the stressors are verified to 
provide a medical nexus between current symptoms of PTSD and 
a corroborated in-service stressor.

Finally, any recent VA treatment records should be obtained 
on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from the Birmingham VA Medical Center, 
dated since September 2004.

2.  Make arrangements to obtain a 
complete copy of the veteran's personnel 
records.

3.   Thereafter, the RO via the AMC 
should request that U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors from his time 
served with the 379th Transit Company No. 
1 from January 1970 to March 1971.

JSRRC should be provided with copies of 
the veteran's personnel records obtained 
showing service dates, duties, and units 
of assignment, as well as his PTSD 
Questionnaire received in October 2004, 
a copy of his VA treatment records from 
February 2004 to April 2005, a copy of 
his December 2004 VA examination, and 
any additional relevant evidence 
associated with the claims folder as a 
result of this remand.

4.  If, and only if, the veteran's in-
service stressors are verified, the RO 
should provide him with a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during 
active service.   

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

5.  Thereafter, readjudicate the 
veteran's claim on appeal.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



